Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 1 of 33 PageID #: 1




                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

                                )
AMPHASTAR PHARMACEUTICALS INC., )
                                )             Civil Action No. __________
                                                                1:21-cv-1922
           Plaintiff,           )
                                )
      v.                        )            COMPLAINT FOR
                                )            DECLARATORY JUDGMENT
ELI LILLY AND COMPANY,          )
                                )            PUBLIC REDACTED VERSION
           Defendant.           )
                                )
                                )
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 2 of 33 PageID #: 2




       Plaintiff Amphastar Pharmaceuticals Inc. (“Plaintiff” or “Amphastar”), brings this

Complaint against Eli Lilly and Company (“Defendant” or “Lilly”) seeking a declaration that

Amphastar has not infringed, does not infringe, and will not infringe any valid claim of U.S.

Patent No. 7,517,334 (“the ’334 patent”). Amphastar brings this suit to obtain patent certainty

under 21 U.S.C. § 355(j)(5)(C)(i)(I) and to obtain final FDA approval to market its generic

teriparatide injection product at the earliest possible date pursuant to 21 U.S.C.

§ 355(j)(5)(D)(i)(I).

                                  NATURE OF THE ACTION

       1.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

seq.; the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202; and the Hatch-Waxman Act,

21 U.S.C. § 355(j) et seq. The Hatch-Waxman Act governs the U.S. Food and Drug

Administration (“FDA”)’s approval of both new and generic drugs. Amphastar seeks FDA

approval for the commercial manufacture, use, importation, offer for sale, and sale of a generic

version of Forteo® (Teriparatide Injection USP) 600mcg/2.4mL (250 mcg/mL) prefilled pens as

described in Amphastar’s Abbreviated New Drug Application (“ANDA”) No. 213641

(“Amphastar’s ANDA”). Amphastar’s ANDA contains a certification pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV).

       2.      In accordance with 21 U.S.C. § 355(j)(2)(B) and 21 C.F.R. § 314.95, Amphastar

sent notice to Lilly of Amphastar’s Paragraph IV certification to the ’334 Patent and provided an

Offer of Confidential Access to its ANDA No. 213641. According to the terms of the Offer of

Confidential Access, Lilly reviewed agreed-upon sections of Amphastar’s ANDA and samples of

the Amphastar injection device, but did not bring a suit for patent infringement within 45 days of

receiving notice of Amphastar’s Paragraph IV certification, even though it had an opportunity to




                                                  1
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 3 of 33 PageID #: 3




bring one. See 21 U.S.C. § 355(j)(5)(C).

       3.      The Hatch-Waxman Act provides for a “civil action to obtain patent certainty”

when a generic applicant makes such certifications, and the patent owner does not bring an

action within 45 days of receiving notice of the Paragraph IV certification. See 21 U.S.C. §

355(j)(5)(C)(i)(I)(aa)-(cc). This declaratory judgment provision in the Hatch-Waxman Act aims

to encourage early resolution of patent disputes, and prevent brand-name drug companies from

using tactics that forestall the competing generic drug makers from entering the market. See

Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527 F.3d 1278, 1285 (Fed. Cir. 2008).

       4.      The Medicare Modernization Act of 2003 (“MMA”) sets forth certain provisions

by which the first applicant(s) to file an ANDA with a Paragraph IV certification as to a drug (a

“first ANDA filer”) would forfeit the generic exclusivity which the Hatch-Waxman provides to

first ANDA filers. For example, the entry of a final judgment of non-infringement with respect

to the patents against which a first ANDA filer submitted Paragraph IV certifications, regardless

of whether or not those patents are asserted against subsequent ANDA filers, will cause the first

ANDA filer to forfeit its exclusivity. 21 U.S.C. § 355(j)(5)(D)(i)(I)(bb)(AA).

       5.      Amphastar’s complaint seeks a judgment to obtain patent certainty that

Amphastar’s generic 600mcg/2.4mL (250 mcg/mL) prefilled teriparatide pens do not infringe

any valid and enforceable claim of the ’334 Patent. Such judgment would trigger forfeiture of

the first ANDA applicant’s 180-day exclusivity, which presently blocks the FDA from approving

Amphastar’s ANDA, so as to enable Amphastar to bring its prefilled teriparatide pens to market

at the earliest possible date allowed under applicable statutory and FDA regulatory provisions.

Moreover, in the absence of a declaratory judgment, Lilly could sue Amphastar at any time,

whether before or after Amphastar enters the market, and could potentially seek a preliminary




                                                 2
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 4 of 33 PageID #: 4




injunction which could have the effect of delaying Amphastar’s market entry even beyond the

expiration of the first-filer’s exclusivity.

                                               THE PARTIES

        6.      Plaintiff Amphastar Pharmaceuticals, Inc. is a corporation organized and existing

under the laws of Delaware and having a principal place of business at 11570 Rancho

Cucamonga, California 91730.

        7.      Defendant Eli Lilly and Company is a corporation organized and existing under

the laws of Indiana and having its principal place of business at Lilly Corporate Center, 893

Delaware Street, Indianapolis, Indiana 46285.

        8.      Based on publicly available information, Lilly is the owner and assignee of record

with the United States Patent and Trademark Office (“USPTO”) of the ’334 Patent.

                                   JURISDICTION AND VENUE

        9.      This is a Complaint for a declaratory judgment that Amphastar has not, does not,

and will not infringe the claims of the ’334 Patent, which arises under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.; the Hatch-Waxman Act, 21 U.S.C. §§ 355(j) et seq.; and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) because this action involves substantial claims arising under the United

States Patent Act (35 U.S.C. §§ 1 et seq.), the Declaratory Judgment Act (28 U.S.C. §§ 2201 &

2202), 21 U.S.C. § 355(j)(5)(C), and 35 U.S.C. § 271(e)(5).

        11.     An actual controversy exists between Amphastar and Lilly by virtue of Lilly’s

listing of the ’334 Patent in the Orange Book for Forteo®, Amphastar’s filing of ANDA No.

213641 with the FDA under § 505(j) of the Federal Food Drug and Cosmetic Act, 21 U.S.C.




                                                    3
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 5 of 33 PageID #: 5




§355(j), for generic versions of 600mcg/2.4mL (250 mcg/mL) prefilled teriparatide pens that are

bioequivalent to Lilly’s drug Forteo® (“Amphastar’s ANDA Product”), and Lilly’s failure to

bring suit against Amphastar in connection with Amphastar’s filing of ANDA No. 213641 or any

product described therein. Additionally, another applicant was the first to submit an ANDA

referencing the 600mcg/2.4mL (250 mcg/mL) strength of Forteo®, and therefore retains

eligibility for 180-day marketing exclusivity, which indefinitely blocks approval of any

subsequently filed ANDA, such as Amphastar’s ANDA. Only a final decision of

noninfringement or invalidity of the ’334 Patent will lift that regulatory block. See Apotex, Inc.

v. Daiichi Sankyo, Inc., 781 F.3d 1356, 1368-69 (Fed. Cir. 2015).

       12.     Amphastar contends that it has a right to engage in making, using, offering to sell,

and selling its products described in the Amphastar ANDA, without license from Lilly.

       13.     This Court has personal jurisdiction over Lilly because Lilly is a corporation

existing under the laws of the State of Indiana and/or having a principal place of business in

Indiana.

       14.     This Court also has personal jurisdiction over Lilly because Lilly transacts

business in the State of Indiana and has purposefully availed itself of the privileges of doing

business in Indiana.

       15.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), (c) and

1400(b), because the Southern District of Indiana is the judicial district where Lilly resides

and/or because the Southern District of Indiana is a judicial district where Lilly has committed

acts that give rise to Amphastar’s declaratory judgment claims as alleged in this Complaint, and

where Lilly has a regular and established place of business, e.g., its headquarters in Indianapolis,

Indiana.




                                                  4
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 6 of 33 PageID #: 6




                            HATCH-WAXMAN ACT OVERVIEW

       16.     In 1984, Congress passed the Drug Price Competition and Patent Term

Restoration Act, commonly referred to as the Hatch-Waxman Act. See 21 U.S.C. § 355 and 35

U.S.C. §§ 156 and 271(e). The Hatch-Waxman Act was intended to encourage generic-drug

competition while leaving intact incentives for research and development of new drugs by

“branded’’ drug companies. See H.R. Rep. No. 98-857, pt. I at 14-15 (1984). The Hatch-

Waxman Act was designed to stem the rising cost of prescription drugs by bringing less

expensive generic drugs to market faster.

       17.     To accomplish this goal, the Hatch-Waxman Act established a framework with

five elements that are pertinent here.

       18.     First, a company seeking FDA approval of a new drug must submit a New Drug

Application (“NDA’’) to the FDA. See 21 U.S.C. § 355. A brand-name drug sponsor must also

inform the FDA of every patent that claims the “drug” or “method of using [the] drug” for which

a claim of patent infringement could reasonably be asserted against unlicensed manufacture, use,

or sale of that drug product. See 21 U.S.C. § 355(b)(1); 21 U.S.C. § 355(c)(2); 21 C.F.R.

§ 314.53(b), (c)(2). Upon approval of the NDA, the FDA publishes a listing of patent

information for the approved drug in a document referred to as the Orange Book. See 21 U.S.C.

§ 355(b)(I). The new FDA-approved drug is known as the “reference-listed drug.”

       19.     Second, the Hatch-Waxman Act provides a streamlined process for approving

generic drugs. Before marketing a generic version of an FDA-approved drug, a generic-drug

manufacturer must submit an ANDA to the FDA. An ANDA is “abbreviated” because

applicants are generally not required to include the extensive preclinical and clinical data that

must be included in an NDA for a brand-name drug. Instead, the ANDA applicants can rely on




                                                  5
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 7 of 33 PageID #: 7




the NDA’s preclinical and clinical data if the proposed generic product is “bioequivalent” to the

corresponding reference-listed drug. See 21 U.S.C. § 355(j)(4)(F).

       20.     An ANDA must also contain one of four certifications for each patent listed in the

Orange Book: (i) that there are no patents listed in the Orange Book; (ii) that any listed patent

has expired; (iii) that the patent will expire before the generic manufacturer is seeking to market

its generic product; or (iv) that the patent is invalid, unenforceable or will not be infringed by the

manufacture, use or sale of the generic drug for which the ANDA is submitted. See 21 U.S.C.

§ 355(j)(2)(A)(vii)(I)-(IV); 21 C.F.R. § 314.94(a)(12). The last of these is commonly referred to

as a “Paragraph IV certification.”

       21.     An applicant submitting an ANDA containing a Paragraph IV certification must

provide formal written notice (i.e., “a notice letter”) informing both the patent holder and the

NDA holder of its Paragraph IV certification. See 21 U.S.C. § 355(j)(2)(B)(i).

       22.     Third, the Hatch-Waxman Act encourages prompt resolution of patent disputes by

authorizing a patent owner to sue an ANDA applicant for patent infringement if a Paragraph IV

certification has been made. See 35 U.S.C. § 271(e)(2). By statute, if the patent owner brings

suit within 45-days of receiving notice of the Paragraph IV certification, the suit will trigger an

automatic statutory 30-month stay of approval by the FDA of the ANDA to allow parties time to

adjudicate the merits of the infringement action before the generic company launches its product.

See 21 U.S.C. § 355(j)(5)(B)(iii).

       23.     Fourth, to encourage prompt generic-market entry, the Hatch-Waxman Act grants

the first generic applicant to file a substantially complete ANDA containing a Paragraph IV

certification (“first-filer”) to an Orange-Book-listed patent a 180-day period of marketing

exclusivity that begins upon the date it begins commercial marketing of its generic-drug product.




                                                  6
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 8 of 33 PageID #: 8




During this 180-day period of exclusivity, the FDA may not approve ANDAs filed subsequent to

the first filed ANDA.

       24.     Fifth, to curb abuses of the 180-day exclusivity by patent owners and first-filers,

whereby the 180-exclusivity is used to block all subsequent ANDA filers from obtaining

approval of their respective ANDAs, Congress enacted the Medicare Modernization

Amendments to the Hatch-Waxman Act, which provided for various conditions under which a

first-filer would forfeit its 180-day eligibility. See 21 U.S.C. § 355(j)(5)(D). The first of the

forfeiture provisions, known as the Failure to Launch provision, provides that 180-day eligibility

will be forfeited if a subsequent ANDA filer obtains a judgment of noninfringement as to the

patent(s) that confer exclusivity. See 21 U.S.C. § 355(j)(5)(D)(i)(I)(bb)(AA); see also Daiichi

Sankyo, 781 F.3d at 1360. As part of that remedy, the Hatch-Waxman Act allows ANDA

applicants to bring declaratory-judgment actions asserting noninfringement against any relevant

Orange-Book-listed patent if (1) neither the patent owner nor the NDA holder brought an action

against the ANDA applicant for infringement of the patent within the 45-day period; and (2) the

ANDA applicant’s notice of Paragraph IV certification included an offer of confidential access

to the ANDA. 21 U.S.C. § 355(j)(5)(C)(i)(I)(aa)-(cc).

       25.     If the first-filer does not commercially market the generic drug and none of the

MMA forfeiture provisions are triggered (including the entry of a final judgment of non-

infringement or invalidity), the first-filer’s 180-day exclusivity period will be delayed

indefinitely, ultimately blocking final FDA approval of all subsequent ANDAs. This block is

known as “bottlenecking” or the ‘“statutory block” of a subsequent ANDA.

       26.     By authorizing declaratory-judgment actions under these circumstances, Congress

intended that full generic competition would not be delayed indefinitely, or blocked, by the first-




                                                  7
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 9 of 33 PageID #: 9




filer’s 180-day exclusivity. A declaratory-judgment action by a subsequent ANDA applicant

could result in a court decision that triggers forfeiture of the first-filer’s 180-day exclusivity

under 21 U.S.C. § 355(j)(5)(D)(i)(I)(bb)(AA), thereby clearing the way for approval of the

subsequent-filers’ bottlenecked ANDAs.

        27.      Congress explained the need for civil actions to obtain patent certainty:

                 [W]hen generic applicants are blocked by a first generic
                 applicant’s 180-day exclusivity, the brand drug company could
                 choose not to sue those other generic applicants so as to delay a
                 final court decision that could ... force the first generic to market.
                 In ... these ... circumstances, generic applicants must be able to
                 seek a resolution of disputes involving all patents listed in the
                 Orange Book with respect to the drug.

Caraco, 527 F.3d at 1285 (quoting 149 Cong. Rec. S15885 (Nov. 25, 2003) (remarks of Sen.

Kennedy, ranking member of U.S. Senate Committee on Health, Education, Labor, and

Pensions).

                     LILLY BLOCKS AMPHASTAR’S GENERIC ENTRY

              A. The FDA’s Orange Book Lists the ’334 Patent

        28.      Lilly requested that the FDA list the ’334 Patent in the Orange Book in

connection with its Forteo® NDA as a patent to which “a claim of patent infringement could

reasonably be asserted if a person not licensed by the owner engaged in the manufacture, use, or

sale of the drug” product containing 600mcg/2.4mL (250 mcg/mL) teriparatide in a prefilled pen.

21 U.S.C.§ 355(b)(1), (c)(2).

        29.      Lilly is the holder of the approved Forteo® NDA N021318, and caused or

authorized the ’334 Patent to be listed in the Orange Book in connection with the Forteo® NDA.

        30.      The ’334 Patent, entitled “Medication dispensing apparatus with spring-driven

locking feature enabled by administration of final dose,” issued on April 14, 2009. The patent




                                                    8
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 10 of 33 PageID #: 10




 names Alexander Thomas Jacobs, Jared Alden Judson, and Gordon Davidson Row as inventors,

 and identifies Lilly as the assignee of record. A true and correct copy of the ’334 Patent is

 attached hereto as Exhibit A.

         31.      The ’334 Patent purports to claim a medication dispensing apparatus with

 specified elements.

         32.      At the time of Amphastar’s ANDA filing, one patent was listed in FDA’s Orange

 Book as covering Forteo®: the ’334 Patent. Under the Hatch-Waxman statutory scheme,

 Amphastar was required to submit patent certification to the ’334 Patent.

         33.      Amphastar’s ANDA contains a Paragraph IV certification that Amphastar’s

 ANDA Product will not infringe the ’334 Patent, which the Orange Book lists as having an

 expiration date of March 25, 2025. Through its Paragraph IV certification, Amphastar is

 seeking immediate approval of its ANDA, prior to expiration of the ’334 patent.

               B. The First Paragraph IV Certification for Forteo®

         34.      The FDA maintains the identity of the first-filer(s) as confidential. However, the

 FDA publishes the date of submission of the first substantially complete ANDA containing a

 Paragraph IV certification for each drug. For Forteo®, the FDA identifies the date of submission

 of the first-filer(s) as July 27, 2015. See Exhibit B.

         35.      On information and belief, the first-filer submitted a substantially complete

 ANDA containing a Paragraph IV certification for 600mcg/2.4mL (250 mcg/mL, 2.4 mL)

 prefilled teriparatide pens on July 27, 2015, and thus holds eligibility for 180-day marketing

 exclusivity that prevents all subsequently filed ANDAs (including Amphastar’s ANDA) from

 receiving final approval. However, absent a judgment by this Court on the ’334 Patent, the first-

 filer(s) will retain eligibility for 180-days of marketing exclusivity indefinitely until (1) it




                                                     9
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 11 of 33 PageID #: 11




 launches its product or (2) upon expiration of the ’334 Patent, thereby blocking Amphastar’s

 market entry.

         36.      A publicly available March, 2021 investor presentation by Antares Pharma, a

 supplier of injection devices, indicates that the filer of an earlier teriparatide ANDA expects to

 receive 180-day exclusivity upon approval of their submission by the FDA. In that presentation,

 Antares states that Teva Pharmaceuticals is “awaiting approval for their ANDA for generic

 Forteo®” and “[e]xpect[s] six month exclusivity.” See Exhibit C.

               C. Amphastar Applies for FDA Approval of its 600mcg/2.4mL (250 mcg/mL, 2.4
                  mL) Prefilled Teriparatide Pens

         37.      Amphastar submitted ANDA No. 213641 to the FDA seeking approval for the

 commercial manufacture, use, importation, offer for sale, and sale of a generic version of

 600mcg/2.4mL (250 mcg/mL) Forteo® prefilled teriparatide pens. Amphastar’s ANDA contains

 a Paragraph IV certification that the ’334 Patent will not be infringed by the manufacture, use, or

 sale of Amphastar’s prefilled teriparatide pens. Amphastar submitted its ANDA after July 27,

 2015, and therefore is a “subsequent filer.” As a subsequent filer, Amphastar is blocked from

 marketing its 600mcg/2.4mL (250 mcg/mL) prefilled teriparatide pens by the first-filer’s

 exclusivity.

         38.      On February 17, 2021, Amphastar sent notice to Lilly, as it was required by law,

 of Amphastar’s Paragraph IV certification regarding the ’334 Patent in Amphastar’s ANDA and

 provided an Offer of Confidential Access to its ANDA No. 213641 pursuant to 21 U.S.C. §

 355(j)(2)(B)(i) (“notice letter”).

         39.      Lilly received Amphastar’s notice letter no later than February 22, 2021.

         40.      In its notice letter, Amphastar provided to Lilly a detailed factual and legal basis

 for Amphastar’s Paragraph IV certification to the ’334 Patent, explaining why it would not be



                                                    10
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 12 of 33 PageID #: 12




 infringed by Amphastar’s proposed generic version of 600mcg/2.4mL (250 mcg/mL) prefilled

 teriparatide pens. Lilly had a statutory right to bring suit against Amphastar if it believed that

 Amphastar infringed the ’334 Patent, but Lilly chose not to sue Amphastar. 21 U.S.C. §

 355(j)(5)(B)(iii). Having failed to sue Amphastar within a 45-day period following receipt of

 Amphastar’s notice letter, the relevant statute provides Amphastar with a statutory right to bring

 the present declaratory judgment action for patent certainty. 21 U.S.C. § 355(j)(5)(C)(i)(I)(aa)-

 (cc).

               D. Amphastar’s Approval is Blocked

         41.      Amphastar is prepared to begin commercial marketing of its prefilled teriparatide

 pens upon FDA marketing approval. Amphastar’s prefilled teriparatide pens, however, will be

 blocked from receiving final approval and prevented from actually entering the market until the

 end of any first-filer exclusivity based on the ’334 Patent.

         42.      As a consequence, absent a judgment from this Court declaring that Amphastar’s

 ANDA Product does not infringe the ’334 Patent, Amphastar will be unable to sell its generic

 600mcg/2.4mL (250 mcg/mL) prefilled teriparatide pens indefinitely, thereby injuring

 Amphastar by depriving it of sales revenue that it could earn for that period of time. See 21

 U.S.C. § 355(j)(5)(D)(i)(I)(bb).

         43.      Were Amphastar free to market its generic 600mcg/2.4mL (250 mcg/mL)

 prefilled teriparatide pens at the earliest possible date, it would earn substantial profits.

                     AN ARTICLE III CASE OR CONTROVERSY EXISTS

         44.      There is an actual and ongoing controversy between Amphastar and Lilly with

 respect to infringement of the ’334 Patent that can be resolved by a declaratory judgment from

 this Court. A judgment of non-infringement from this Court will trigger forfeiture of the first-




                                                    11
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 13 of 33 PageID #: 13




 filer’s exclusivity, as Congress intended under 21 U.S.C. § 355(j)(5)(D)(i)(I)(bb), thereby

 allowing Amphastar to bring its generic prefilled teriparatide pens to market at the earliest

 possible date, and enhancing generic competition.

        45.      The present dispute between Amphastar and Lilly presents a justiciable Article III

 controversy because the plaintiffs have standing and the issues raised are ripe for adjudication

 and Amphastar is seeking relief through the declaratory judgment mechanism established by

 Congress to obtain patent certainty. See, e.g., Caraco, 527 F.3d at 1278; 35 U.S.C. §

 355(j)(5)(C).

        46.      Standing requires three elements: (1) an alleged injury in fact—“a harm suffered

 by the plaintiff that is ‘concrete’ and actual or imminent, not ‘conjectural’ or ‘hypothetical’”; (2)

 causation—“a fairly traceable connection between the plaintiff’s injury and the complained-of

 conduct of the defendant”; and (3) redressability—“a likelihood that the requested relief will

 redress the alleged injury.” Caraco, 527 F.3d at 1291.

        47.      Amphastar suffers an injury-in-fact from the ongoing listing of Defendants’ ’334

 Patent in FDA’s Orange Book. The ’334 Patent confers 180-day exclusivity eligibility for the

 first-filer, which will preclude Amphastar from marketing its non-infringing generic prefilled

 teriparatide pens at the earliest possible date. Amphastar’s injury is unique to the Hatch-

 Waxman context as compared to ordinary infringement action: “Ordinarily, a potential

 competitor in other fields is legally free to market its product in the face of an adversely-held

 patent. In contrast, under the Hatch-Waxman Act, an ANDA filer is not legally free to enter the

 market without FDA approval.” Caraco, 527 F.3d at 1291. Lilly’s listing of the ’334 Patent in

 the Orange Book creates the bottleneck to Amphastar’s ANDA causing injury-in-fact to

 Amphastar. Id.




                                                  12
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 14 of 33 PageID #: 14




        48.     Amphastar’s injury is directly traceable to Lilly because it listed the ’334 Patent

 in the Orange Book and chose not to sue Amphastar after receiving a notice of Amphastar’s

 Paragraph IV certification, so as to avoid an adverse judgment. Lilly benefits financially from

 the ANDA approval “bottleneck” it has created, because this bottleneck lengthens the duration of

 Lilly’s monopoly over teriparatide prefilled pens.

        49.     But for Lilly’s actions, final approval of Amphastar’s ANDA would not be

 delayed by any first-filer’s 180 day exclusivity. Lilly’s actions cause injury to Amphastar by

 preventing Amphastar from rightfully marketing and earning revenue on a non-infringing

 product.

        50.     Amphastar’s injury is redressable: judgment of non-infringement of the ’334

 Patent from this Court will activate forfeiture of the first-filer’s exclusivity period as Congress

 intended, allowing Amphastar to enter the market at the earliest possible date and obtain patent

 certainty.

        51.     Accordingly, there is an actual, substantial and continuing justiciable case and

 controversy between Amphastar and Lilly, over which this Court can and should exercise

 jurisdiction and declare the rights of the parties. Caraco, 527 F.3d at 1278.

        52.     Whether an action is “ripe” requires an evaluation of “both the fitness of the

 issues for judicial decision and the hardship to the parties of withholding court consideration.”

 Id at 1294. Amphastar satisfies both prongs for ripeness. First, additional factual development

 would not advance the district court’s ability to decide Amphastar’s action because Amphastar’s

 ANDA has all the necessary information to determine whether Amphastar’s prefilled teriparatide

 pens infringe the ’334 Patent. Second, Amphastar will not be able to obtain patent certainty or

 FDA approval to market its prefilled teriparatide pens at the earliest possible date without a




                                                  13
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 15 of 33 PageID #: 15




 declaratory judgment: a hardship that creates the potential for substantial lost revenue.

  AMPHASTAR’S 600MCG/2.4ML (250 MCG/ML) PREFILLED TERIPARATIDE PENS

        53.




                                                 14
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 16 of 33 PageID #: 16




                         NON-INFRINGEMENT OF THE ’334 PATENT

        54.      Infringement of a patent under 35 U.S.C. § 271(e)(2) requires a comparison

 between the patent claims and the ANDA applicant’s proposed generic drug. If any claim

 limitation is absent from the ANDA applicant’s proposed generic drug, there is no infringement

 as a matter of law. Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1247-48 (Fed. Cir.

 2000); Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1569 (Fed. Cir. 1997).

        55.      Amphastar’s ANDA contains a Paragraph IV certification that the manufacture,

 use or sale of Amphastar’s generic prefilled teriparatide pens does not and will not infringe the

 ’334 Patent.

              A. The Claims of the ’334 Patent

        56.      The ’334 patent contains one independent claim. Claim 1 reads:

                 1. A medication dispensing apparatus comprising:
                 a housing;
                 a drive member within said housing and movable in a distal
                   direction;
                 a fluid container defining a medicine-filled reservoir with a
                   movable piston at one end and an outlet at the other end, said
                   piston engageable by said drive member to be advanced toward
                   said outlet a distance equal to a distal movement of said drive
                   member when said drive member is moved distally:
                 a plunger element;
                 a gear set including first and second pinions, said gear set pivotal
                   on said plunger element and shiftable proximally and distally
                   with the plunger element;
                 a first rack engaged with said first pinion and axially stationary
                   within said housing:
                 a second rack engaged with said second pinion and movable within
                   said housing on a piece clutchably connected to said drive
                   member;
                 a latching element including a latching lip and a skid;
                 said drive member including an axially extending, skid-engaging
                   surface along which said skid is slidable as said drive member
                   passes distally during advancement during plunger element
                   shifting in the distal direction, said skid-engaging surface having
                   an axial length and a proximal end, said drive member along said



                                                  15
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 17 of 33 PageID #: 17




                  axial length structured and arranged with said skid so as to
                  maintain said latching lip against a spring force in a first position
                  free of a latchable element disposed on said plunger element
                  during dose preparing and injecting prior to a final dose
                  administration; and
                wherein said skid-engaging surface shifts distally of said skid such
                that said skid passes beyond the proximal end upon administration
                of a final dose allowing said latching lip to be urged by said spring
                force from said first position to a second position for engagement
                with said latchable element to physically lock said plunger element
                to prevent further dose preparing and injecting.

 Exhibit A, ’334 patent, cl. 1.

        57.     The dependent claims of the ’334 patent are as follows:

                2. The medication dispensing apparatus of claim 1 wherein said
                proximal end of said skid-engaging Surface comprises a proximal
                end of said drive member.

                3. The medication dispensing apparatus of claim 1 wherein said skid
                is disposed distally of said latching lip.

                4. The medication dispensing apparatus of claim 1 wherein said skid
                comprises a blade shape member that extends axially, and wherein
                said latching lip comprises a transversely extending flange.

                5. The medication dispensing apparatus of claim 1 wherein said
                latchable element comprises a ramped distal face over which said
                latching lip is cammable to reach a latching engagement with said
                latchable element.

                6. The medication dispensing apparatus of claim 1 wherein said
                latching element is axially fixed to said housing by at least one
                flange fit into a slot provided in said housing.

                7. The medication dispensing apparatus of claim 1 wherein said
                spring force acting on said latching element comprises a resiliency
                of said latching element tending to return said latching lip to a
                neutral arrangement.

                8. The medication dispensing apparatus of claim 7 wherein said
                latching element comprises a one piece metal stamping.

                9. The medication dispensing apparatus of claim 1 wherein said
                skid-engaging surface is smooth.

                10. The medication dispensing apparatus of claim 1 wherein said


                                                  16
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 18 of 33 PageID #: 18
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 19 of 33 PageID #: 19




 See ’334 patent at 2:41-45, 4:18-20, 6:50-55.

        60.     Figure 6, Figure 7, and Figure 8 of the ’334 patent show sections of an

 embodiment containing a first “pinion” (160) and a second “pinion” (166):




                                                 18
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 20 of 33 PageID #: 20




                                      19
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 21 of 33 PageID #: 21




 See ’334 patent at 2:54-67, 6:56-65.

        61.     Figure 4 of the ’334 patent shows a first “rack” which is “fixed or axially

 stationary” (84):




                                                 20
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 22 of 33 PageID #: 22




 See ’334 patent at 2:49-51, 5:1-3.

        62.     Figure 8 of the ’334 patent (supra ¶ 60) shows a second “rack” (80), the “drive

 member rack 80, which rack is parallel to and disposed on the same side of the pinion axis as

 rack 84.” See ’334 patent at 7:6-8, 7:19-28.

        63.




                       :




                                                21
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 23 of 33 PageID #: 23




       64.




                                      22
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 24 of 33 PageID #: 24
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 25 of 33 PageID #: 25




                 element during dose preparing and injecting prior to a final dose
                 administration; and
                wherein said skid-engaging surface shifts distally of said skid such
                 that said skid passes beyond the proximal end upon
                 administration of a final dose allowing said latching lip to be
                 urged by said spring force from said first position to a second
                 position for engagement with said latchable element to physically
                 lock said plunger element to prevent further dose preparing and
                 injecting.

 Exhibit A, ’334 patent, cl. 1.

          66.   Figure 9 of the ’334 patent shows a “latch lip” (186) and an “upstanding lip”

 (117):




          67.   Figure 10 and Figure 11 also show the “latch lip” (186):




                                                24
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 26 of 33 PageID #: 26




                                      25
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 27 of 33 PageID #: 27




 See ’344 patent at 7:35-8:56.

        68.      Figure 13 shows the “rims” (240) which “serve as a pair of latching lips” and the

 “skid” (236):




                                                 26
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 28 of 33 PageID #: 28




 ’334 patent at 8:31-39.




        69.




                                      27
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 29 of 33 PageID #: 29




        70.     Accordingly, Amphastar’s ANDA Product cannot infringe Claim 1, either

 literally or under the doctrine of equivalents.

                    c. Claim 2-10

        71.     Claims 2-10 depend from Claim 1. If an accused product does not infringe an

 independent claim, it does not infringe any claim that depends therefrom. For at least the reasons

 discussed with respect to Claim 1, Amphastar’s ANDA Product cannot infringe any of Claims 2-

 10, either literally or under the doctrine of equivalents.

                                        CAUSES OF ACTION

         COUNT I – DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF
         AMPHASTAR’S GENERIC 600MCG/2.4ML (250MCG/ML) PREFILLED
                           TERIPARATIDE PENS

        72.     Amphastar hereby incorporates by reference its allegations contained in

 paragraphs 1 through 71 of this Complaint as though fully set forth herein.

        73.     This claim arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

 seq., the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and the Hatch-Waxman Act,

 21 U.S.C. §355(j)(5)(C).

        74.     Lilly listed the ’334 Patent in the Orange Book as covering its Forteo®

 600mcg/2.4mL (250 mcg/mL) prefilled teriparatide pens.

        75.     Amphastar filed an ANDA with a Paragraph IV certification stating the ’334


                                                   28
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 30 of 33 PageID #: 30




 Patent is not and will not be infringed by Amphastar’s 600mcg/2.4mL (250 mcg/mL) prefilled

 teriparatide pens.

        76.      Amphastar intends to sell its generic 600mcg/2.4mL (250 mcg/mL) prefilled

 teriparatide pens, as described in ANDA No. 213641 once it obtains final FDA approval.

        77.      There is a real, actual and continuing justiciable case and controversy between

 Amphastar and Lilly regarding the infringement of the ’334 Patent by Amphastar’s generic

 600mcg/2.4mL (250 mcg/mL) prefilled teriparatide pens.

        78.      The ’334 Patent will not be infringed by Amphastar’s filing of ANDA No.

 213641 or the manufacture, use, offer for sale, sale, and/or importation of Amphastar’s generic

 600mcg/2.4mL (250 mcg/mL) prefilled teriparatide pens that are described in ANDA No.

 213641, either directly or indirectly under 35 U.S.C. § 271.

        79.      Accordingly, Amphastar seeks and is entitled to a judicial declaration that the

 manufacture, use, offer for sale, sale, and or importation of Amphastar’s 600mcg/2.4mL (250

 mcg/mL) prefilled teriparatide pens , described in ANDA No. 213641, do not and will not

 infringe, directly or indirectly, any valid claim of the ‘334 Patent.

                                       PRAYER FOR RELIEF

        WHEREFORE, Amphastar prays for a declaratory judgment against Lilly as follows:

        a. Judgment against Lilly declaring that the ‘334 Patent is not and will not be infringed

              by Amphastar’s submission of ANDA No. 213641;

        b. Judgment against Lilly declaring the manufacture, marketing, use, offer for sale, sale,

              and or importation of Amphastar’s generic 600mcg/2.4mL (250 mcg/mL) prefilled

              teriparatide pens described in ANDA No. 213641 do not infringe and will not, if

              marketed, used, offered for sale, or sold, infringe or induce or contribute to the




                                                   29
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 31 of 33 PageID #: 31




           infringement of any valid claim of the ’334 Patent;

        c. Awarding Amphastar its costs, expenses and reasonable attorneys’ fees pursuant to 35

           U.S.C. § 285; and

        d. Awarding Amphastar such other and further relief as the Court deems just and

           reasonable.



  Dated: June 29, 2021                      Respectfully submitted,

                                            AMPHASTAR PHARMACEUTICALS, INC.

                                            /s/ Darren A. Craig
                                            Darren A. Craig, No. 25534-49
                                            FROST BROWN TODD, LLC
                                            201 North Illinois Street, Suite 1900
                                            P.O. Box 44961
                                            Indianapolis, IN 46204-4236
                                            (317) 237-3800
                                            dcraig@fbtlaw.com


 Of Counsel:

 John T. Bennett (pro hac vice pending)
 JBennett@goodwinlaw.com
 Andrew S. McDonough (pro hac vice pending)
 AMcdonough@goodwinlaw.com
 GOODWIN PROCTER LLP
 100 Northern Avenue
 Boston, MA 02210
 Tel.: (617) 570-1000
 Fax: (617) 523-1231

 Natasha E. Daughtrey (pro hac vice pending)
 NDaughtrey@goodwinlaw.com
 GOODWIN PROCTER LLP
 601 South Figueroa Street
 Suite 4100
 Los Angeles, CA 90017
 Tel.: (213) 426-2500
 Fax: (213) 623-1673



                                               30
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 32 of 33 PageID #: 32




 Cindy Chang (pro hac vice pending)
 (cindychang@goodwinlaw.com)
 GOODWIN PROCTER LLP
 620 8th Avenue
 New York, New York 10018
 Tel.: (212) 813-8800
 Fax: (212) 355-3333

 Attorneys for Plaintiff Amphastar Pharmaceuticals, Inc.




                                               31
Case 1:21-cv-01922-RLY-MJD Document 1 Filed 06/29/21 Page 33 of 33 PageID #: 33
